Citation Nr: 0530286	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision.  A hearing was held 
in November 1999 before the undersigned; a copy of the 
transcript is in the claims folder.  In February 2000 and 
July 2003, the Board remanded the case for additional 
development.  The case is now before the Board for final 
appellate review.     


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence fails to reflect that 
the veteran has PTSD related to in-service stressors.  

3.  The veteran did not exhibit a chronic psychiatric 
disability in service, a psychosis was not exhibited within 
one year of service discharge, and psychiatric disability is 
not otherwise related to his period of active service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by military service and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2004.  This letter essentially provided notice of 
elements (1), (2), and (3).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOCs (SSOCs), he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in a July 2005 SSOC.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Finally, with respect to element (4), the January 2004 letter 
did not explicitly ask the veteran to provide "any evidence 
in his possession that pertains" to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence.  The January 2004 letter informed 
the veteran that additional information or evidence was 
needed to support his claim, and asked him to give the RO 
enough information so that they could be obtained.  Under 
these circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claim was 
adjudicated in May 1998 (before VCAA's enactment).  However, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above.  Although the notice provided to 
the veteran in January 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated in the July 2005 SSOC.  Any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records.  Pursuant to the February 2000 
Board remand, VA attempted to obtain VA outpatient records in 
Decatur which indicated that there were no existing text.  
The veteran has not identified any outstanding medical 
records pertaining to the claim on appeal.  Pursuant to the 
Board's July 2003 remand, VA set up an examination scheduled 
for May 2005 for which the veteran called to cancel several 
days in advance.  Another examination was scheduled also in 
May 2005 which was confirmed with the veteran.  The veteran 
failed to report for his examination.  The consequence of the 
veteran's failure without good cause to report for the VA 
examination is that the claim must be adjudicated on the 
basis of existing evidence on file.  38 C.F.R. § 3.655(b).  
While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  



Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.  

Service connection for psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection for PTSD currently 
requires: (1) medical evidence diagnosing PTSD (the 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV)); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

Without determining whether the veteran engaged in combat 
with the enemy or whether there is corroboration of his 
claimed stressors, the Board finds that there is no current 
diagnosis of PTSD conforming to DSM IV requirements.  
Although VA treatment records dated from 1998 to 2002 show 
assessments/impressions of PTSD, there has been no diagnosis 
of PTSD conforming to DSM-IV requirements.  Also, while the 
veteran testified that he was diagnosed with PTSD in 1996 at 
the VAMC in Decatur, no records have been placed in evidence 
to support that claim.  Following an examination in March 
1998, the VA examiner indicated that there was not enough 
evidence for PTSD on axis I.  As previously discussed, the 
Board remanded the case in July 2003 for a VA examination 
which may have provided additional evidence to determine the 
nature and etiology of the veteran's psychiatric disorders.  
Therefore, there is no current diagnosis of PTSD in 
accordance with DSM-IV, and certainly no competent evidence 
connecting PTSD symptoms with in-service stressors.  
Therefore, there is no basis to grant service connection for 
PTSD, even if the veteran had engaged in combat or has 
corroborative evidence of his claimed inservice stressors.  
See 38 C.F.R. § 3.304(f) (2005)  

Likewise, a basis for service connecting a psychiatric 
disability other than PTSD is not present.  Service medical 
records include a treatment record, dated in August 1991, 
reflecting diagnoses of sleeping pill overdose, an adjustment 
disorder with depressive mood, and cocaine and alcohol abuse 
(an apparent suicide attempt).  There were no other 
references to psychiatric problems and the examination at 
separation indicated a normal psychiatric system.  VA records 
dated in August 1998 note treatment for depression, and the 
VA examination report in March 1998 noted recurrent and 
chronic, moderate to severe major depression with psychosis 
on axis I.  

Although an adjustment disorder was noted in service, a 
chronic psychiatric disability was not identified.  The 
separation examination was negative for psychiatric disease.  
The first indication of post service psychiatric disability 
was several years after service.  Moreover, there is no 
medical opinion linking any current psychiatric disability to 
his service.  Further, while there is an indication of a 
psychosis in 1998, it was 5 years post-service discharge and 
may not be presumed to have been incurred therein.  As 
previously discussed, a VA examination may have provided 
evidence to substantiate the claim, but the veteran failed to 
report.  Therefore, service connection for a psychiatric 
disability is not warranted.

To the extent that the veteran himself has claimed he 
currently has a psychiatric disability, to include PTSD, 
which is related to service, as a layman, he has no 


competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, to include 
PTSD, the "benefit-of-the-doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD), is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


